Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cibere et al (US PUB. 2013/0306871) in view of Bollinger et al. (US Patent 6,467,297) and Koelmel et al. (US PUB. 2010/0074604).
Regarding claim 10, Cibere teaches a temperature measurement system for a millisecond anneal system 100, the system comprising: 
a temperature sensor 102 configured to obtain one or more temperature measurements of a substrate in a millisecond anneal system (Fig. 1 and Para [0077], the millisecond anneal system 100 comprising a processing chamber having a wafer 
a processing circuit 10 configured to process measurements from the temperature sensor to determine a temperature of the substrate (Fig.1 and Fig. 3-4B and respective text).  
Cibere is silent on the temperature sensor being a far infrared temperature sensor obtaining measurements at process temperatures of less than 450 0C. The Examiner understands that infrared temperature sensors are widely used in detecting and measuring temperature within certain defined field of view or distances. For instance, Bollinger teaches in column 9 and lines 43-46 the use of remote/far infrared temperature sensor within a processing chamber to measure process temperatures less than 450 0C (column 10, lines 32-40 & 55-57). As such, said claim feature would have been obvious and within the routine skill in the art.
Both Cibere and Bollinger are silent on wherein the far infrared temperature sensor comprises a pyrometer associated with a spectral range of about 8 pm to about 14 m, the pyrometer being configured to obtain temperature measurements of the substrate at temperatures below 450 °C. The Examiner understands that said claim feature would have been obvious within a process chamber of a semiconductor manufacturing apparatus. For instance, Koelmel teaches wherein a temperature sensor comprises a pyrometer associated with a spectral range of about above 5.5 micron that meets the claim range of 8 pm to about 14 m, the pyrometer being configured to obtain temperature measurements of the substrate at temperatures below 450 °C (see Para [0055]). As such, a Pyrometer meeting the claim range would have been obvious and 
Regarding claim 12, the combination of Cibere, Bollinger and Koelmel teaches the temperature measurement system of claim 10, wherein the far infrared temperature sensor is mounted in a corner of the top chamber of a millisecond anneal system (though not expressly stated, it would have been obvious to one of the ordinary skill to employ Bollinger’s infrared temperature sensor at a corner of Cibere’s top chamber as infrared sensors do not make contact with the substrate as long as the sensor has a field of view of the substrate).  
Regarding claim 13, the combination of Cibere and Bollinger teaches the temperature measurement system of claim 12, wherein the far infrared temperature sensor is unobstructed by a water window of the millisecond anneal system (Bollinger’s infrared temperature sensor employed in Cibere’s device (Fig. 1) would be unobstructed by a water window of the millisecond anneal system).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cibere, Bollinger and Koelmel as applied to claim 10 above, and in further view of Timans (US Pub. 2012/0208377).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 & 12-14 have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894